Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of Direct Insite Corp. on Form S-8 [File No. 333-144015] of our report dated March 22, 2016,with respect to our audits of the financial statements of Direct Insite Corp. as of December 31, 2015 and 2014 and for the years then ended, which report is included in this Annual Report on Form10-K of Direct Insite Corp. for the year ended December 31, 2015. /s/ Marcum llp Marcum llp Fort Lauderdale, Florida March 22, 2016
